COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

Cause Number:             01-16-00093-CV
Trial Court Cause
Number:                   2012-53837
Style:                    Marcelle Guimaraes
                          v Christopher Scott Brann
Date motion filed*:       8/30/2018
Type of motion:           Second Motion for Extension of Time to File a Motion for Rehearing
Party filing motion:      Appellant
Document to be filed:     Motion for Rehearing

Is appeal accelerated?     Yes        No

If motion to extend time:
         Original due date:                           August 8, 2018
         Number of previous extensions granted:       1
         Date Requested:                              October 8, 2018

Ordered that motion is:

              Granted in part
                    If document is to be filed, document due: September 14, 2018
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________




Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court


Date: September 6, 2018